Mr. Justice Cooke, dissenting: The Homestead act provides that in case a husband deserts his family the homestead exemption continues in favor of the wife if she occupies, the premises as a resident. I am of the opinion that in this case the wife has a homestead estate under the statute, and that such estate was in nowise affected by the divorce proceeding. Upon the desertion of the husband the wife became the head of the family and the law at once clothed her with a right of homestead in the premises. (Rendleman v. Rendleman, 118 Ill. 257.) She has never been divested of this right.